A careful consideration of the evidence in this case and of the applicable law leads to the irresistible conclusion that the Circuit Judge was clearly wrong in granting the plaintiff's motion for temporary alimony and suit money. True, the granting or refusing of such a motion is in the sound discretion of the Court; but that means a judicial discretion guided by the settled law and sufficient evidence to make at least a prima facie case in plaintiff's favor. Plaintiff admits that she left her husband. The law is:
"If the wife voluntarily leaves her husband's home, as a condition of obtaining temporary alimony or suit money, *Page 128 
she must assume the burden of showing prima facie that her husband was inflicting on her such physical violence or personal indignity as would make her living with him as a wife intolerable." Hair v. Hair, 10 Rich. Eq. 163; Levin v.Levin, 68 S.C. 123, 46 S.E. 945; Gordon v. Gordon, 91 S.C. 245,74 S.E. 360; Dagnall v. Dagnall, 100 S.C. 298,84 S.E. 870.
The plaintiff has utterly failed to make any such showing. Besides, the undisputed evidence shows that she now has in her possession $3,850 in cash and securities payable to her, the proceeds of the sale of a house and lot in Sumter which was bought and paid for by defendant, who had the title made to her. Besides that, she obtained between $300 and $400 for the furniture which she sold, which had been paid for by defendant. Under these circumstances, she might in justice and equity, be allowed to wait until the case can be tried on its merits.
For these reasons I dissent.